Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 06, 2018

The Court of Appeals hereby passes the following order:

A18A1072. JUAN CORTEZ MONDRAGON v. THE STATE.

      Juan Cortez Mondragon filed a notice of appeal from the trial court’s denial of
his motion for new trial following his murder conviction. The notice indicated
Mondragon’s wish to appeal to the Supreme Court of Georgia, but the appeal
inadvertently was docketed in this Court. We hereby TRANSFER this appeal to the
Supreme Court of Georgia.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/06/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.